In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00159-CR

MICHAEL TREMAINE SCHEXNAYDER,             §    On Appeal from the 432nd District
Appellant                                      Court
                                          §
                                               of Tarrant County (1533266D)
V.                                        §
                                               August 8, 2019
                                          §
THE STATE OF TEXAS                             Per Curiam
                                          §
                                               (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM